Citation Nr: 1412795	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  12-04 268	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to educational assistance under Chapter 1607, Title 10, United States Code, for benefits under the Reserve Educational Assistance Program (REAP).



ATTORNEY FOR THE BOARD

M. Katz, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).  



FINDING OF FACT

The appellant did not serve on active duty on or after September 11, 2001.


CONCLUSION OF LAW

The appellant has no legal entitlement to Chapter 1607, REAP education benefits.  10 U.S.C.A. §§ 16161-16165 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.7540, 21.7550 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although VA has statutory and regulatory notice and duty to assist provisions, those provisions are not applicable to the appellant's claim of entitlement to REAP education benefits, where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013). 

The appellant claims entitlement to REAP educational assistance benefits under Chapter 1607 of Title 10 of the United States Code.  The REAP program provides educational assistance for members of a reserve component on or after September 11, 2001, who served on active duty in support of a contingency operation for 90 consecutive days or more or performed full time National Guard duty under section 502(f) of title 32 for 90 consecutive days or more when authorized by the President or Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds.  10 U.S.C.A. § 16163. 

The record does not show, and the appellant does not assert, that he was called to active duty on or after September 11, 2001.  On his claim form, the appellant reported active duty from June 1990 to September 1990 with the Coast Guard.  The Department of Defense (DOD) reported that the appellant was discharged from the Coast Guard Reserves in June 1997.  DOD noted that the appellant did not drill at all and only completed eight days of annual training.  As the appellant had no active service on or after September 11, 2001, entitlement to REAP benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board acknowledges the appellant's argument that he is entitled to benefits under REAP based on his reliance on a May 2011 letter which stated that he was entitled to such education benefits.  In that regard, the RO sent the appellant a letter in May 2011 advising him that he was entitled to education benefits under REAP.  Thereafter, the appellant enrolled in school, starting July 14, 2011.  On July 29, 2011, the RO advised the appellant that the May 2011 letter was sent to him by mistake, and that he is not entitled to REAP education benefits.  "Detrimental reliance" is a theory in equity, like the "estoppels" theory cited in McTighe v. Brown, 7 Vet. App. 29, 30-31 (1994); the Board is bound by the law and is without authority to grant benefits on a equitable basis.  See 38 U.S.C.A. § 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

VA benefits exist solely as a matter of positive law; where Congress has not authorized a benefit by statute, no benefit may be awarded.  See Morton v. West, 12 Vet. App. 477, 485 (1999) ("In the American system, government functionaries are entitled to exercise only such powers as are conferred on them, expressly or impliedly, by positive law.") (Internal quotation marks omitted).  Although equitable estoppel is available against the government, it is not available to grant a money payment where Congress has not authorized such a payment or the recipient doesn't qualify for such a payment under applicable statutes.  See Office of Personnel Mgmt. v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990).  As the appellant's service does not meet the requirements for entitlement to REAP educational assistance, his claim must be denied.  


ORDER

Entitlement to REAP educational assistance benefits under Chapter 1607 of Title 10 of the United States Code is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


